364 S.W.3d 574 (2011)
Kenneth WATKINS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96044.
Missouri Court of Appeals, Eastern District, Division Two.
October 18, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 10, 2012.
Application for Transfer Denied May 29, 2012.
Andrew E. Zleit, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Terrence M. Messonnier, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Kenneth Watkins appeals the motion court's denial of his Rule 29.15 motion for postconviction relief. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 84.16(b)(2).